Citation Nr: 0706723	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from October 1962 to October 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for diabetes mellitus and assigned an initial 20 percent 
evaluation effective July 9, 2001.  The veteran wants an 
initial rating higher than 20 percent. See Fenderson v. West, 
12 Vet. App. 119 (1999).

A more recent November 2003 RO decision amended the effective 
date for the grant of service connection for diabetes 
mellitus to May 8, 2001, as well as granted service 
connection for diabetic retinopathy of the left eye with a 0 
percent (i.e., noncompensable) evaluation retroactively 
effective from June 26, 2003.  That November 2003 rating 
decision also granted service connection for 
erectile dysfunction secondary to the service-connected 
diabetes mellitus and assigned a 0 percent rating for that 
residual as well, also retroactively effective as of June 26, 
2003.  An April 2004 rating decision assigned an earlier 
effective date of December 6, 2002, for the 0 percent rating 
for the diabetic retinopathy affecting the left eye - on the 
basis of clear and unmistakable error (CUE).  That April 2004 
decision denied service connection for diabetic retinopathy 
of the right eye and proposed to sever the grant of service 
connection for erectile dysfunction on the basis of CUE in 
the November 2003 decision, in that subsequently acquired 
medical evidence had indicated the veteran's impotence was 
from a hormonal deficiency rather than his diabetes.  An 
April 2004 RO letter notified him of the proposed severance 
and the applicable due process procedures insofar as his 
right to have a hearing, submit additional evidence, and be 
heard on why service connection should not be severed.  See 
38 C.F.R. § 3.105(e) (2006).

A June 2004 rating decision severed service connection for 
erectile dysfunction effective October 1, 2004, and a July 
2004 RO letter notified the veteran of that decision.  There 
is no indication he did not receive that letter, and he did 
not file a notice of disagreement (NOD) in response 
contesting the severance or the denial of his claim for 
service connection for diabetic retinopathy in his right eye 
or concerning the rating for the diabetic retinopathy 
affecting his left eye.  So there is no appeal concerning 
those additional issues.  See 38 C.F.R. § 20.200 (2006).

The veteran indicated in his August 2003 substantive appeal 
(VA Form 9) that he wanted a hearing at the RO before a local 
Decision Review Officer.  The RO sent him a letter in June 
2004 indicating his hearing was scheduled for July 21, 2004.  
But he failed to report for his hearing, did not explain his 
absence, and did not request to have his hearing rescheduled.  
So the Board deems his request for that hearing withdrawn.

In August 2005, the Board remanded this case to the RO for 
additional development.  The remand was via the Appeals 
Management Center (AMC).  The RO (AMC) completed the 
additional development to the extent possible, continued to 
deny the claim, and returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  To treat his diabetes, the veteran takes insulin and has 
a restricted diet.  There is no probative indication, 
however, he has to restrict his daily activities.




CONCLUSION OF LAW

The requirements are not met for an initial rating higher 
than 20 percent for diabetes mellitus.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  But the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case after an allowance of the benefit for which he 
had applied and pursuant to the Board's August 2005 remand, 
in a September 2005 letter the RO (AMC) provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim for a higher initial 
disability rating, as well as what information and evidence 
he needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of and 
submit any further evidence that was relevant to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, his VA outpatient treatment records from 
the facilities he identified, and the records concerning his 
evaluation and treatment by private doctors.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, as evident from his October 
2003 statement in support of his claim (VA Form 21-4138).  
There is no additional notice that needs to be provided, and 
there has been a complete review of all the evidence without 
prejudice to him.

One final preliminary point worth mentioning, this appeal was 
recertified to the Board prior to the Court's decision in 
Dingess/Hartman, so the veteran has not been informed of how 
effective dates are assigned.  Keep in mind, though, the RO 
found CUE in the initial effective date assigned, so amended 
the effective date, and the veteran did not respond or object 
to that revised effective date after having been duly 
notified of it.  Moreover, since the Board is denying his 
claim for a higher initial disability rating, the downstream 
effective date element of his claim is moot.

Thus, any error in the sequence of events or content of the 
VCAA notice is not shown to have any effect on the case or 
cause injury to him.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During his July 2002 VA examination, the veteran denied any 
problems with frequency of ketoacidosis or hypoglycemic 
reaction, restricted diet, or restriction of activities.  The 
examiner was doubtful the veteran had seen a dietitian.  The 
report also shows the veteran denied experiencing any vision 
problems or vascular symptoms.  He said he saw his diabetic 
care provider every three to four months.  Objective physical 
examination revealed no skin abnormalities other than skin 
tags.  Vibratory and monofilament sensation were intact, but 
slightly decreased on the right.  No lesions or ulcers were 
noted on the lower extremities.  The examiner diagnosed 
diabetes mellitus, type II, poorly controlled, without any 
end organ damage.

In his December 2002 NOD, the veteran asserted several 
deficiencies in that examination, as well with the 
substantive content.  As far as the issue of this appeal, he 
asserted that he was in fact on a restricted diet - an 
American Diabetic Association Diet, and consequently that he 
had gone from over 340 pounds to less than 240 pounds.  He 
also asserted that he in fact restricted his activities due 
to his diabetes.  He related, as well, that he believed he 
had lost his job because he was a diabetic.  Of further note, 
he said that he became frustrated during that examination 
because he believed the examiner was not listening to his 
symptoms, so he started using profanity to describe them.  He 
alleged the examiner responded by informing him that the 
examination would not be completed if he continued to use 
abusive language.

The veteran's representative also informed the RO of that 
assertion and requested another examination be performed by a 
physician rather than a nurse practitioner.  In response, the 
RO arranged for an October 2003 examination, but the veteran 
failed to report for it.  The representative informed the RO 
that the veteran did in fact report as directed to, after 
traveling a considerable distance, but that the receptionist 
told him his name was not on the examination list for that 
date.

In any event, as mentioned, the Board has since remanded this 
case in August 2005 to schedule the veteran for another VA 
examination to assess the severity of his diabetes mellitus.  
And a September 2005 AMC letter informed him that 
examinations were being scheduled and apprised him of the 
consequences for failing to report for his evaluation - as 
defined by 38 C.F.R. § 3.655.  A September 2005 letter from 
the local VA Medical Center (VAMC) in Providence notified him 
that his examinations were scheduled for October 12, 2005, 
but he failed to report for those examinations.

In the January 2007 informal hearing presentation, the 
veteran's representative relates that, as a result of the 
2002 examination, the veteran is still apprehensive about 
reporting for an examination, which is why he did not report 
for the 2005 examinations.  So the representative requests 
that examinations again be scheduled.  The claims file 
contains no correspondence or other submission from the 
veteran concerning this.

The duty to assist the veteran in developing his claim is not 
a one-way street.  If he veteran wants help, he cannot 
passively wait for it in those circumstances, as here, where 
he may or should have information that is essential to 
deciding his appeal.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The 2005 examinations were scheduled three years 
after the asserted experience with the nurse practitioner in 
2002, and the veteran provided no information in the interim 
as to why he did not report, especially in light of the fact 
that his case was remanded by the Board for that specific 
purpose (to schedule another examination).  The Board 
explained that it was incumbent of him to report for the 
examination, once scheduled, and indeed expressly directed 
the RO (AMC) to apprise him of the consequences for failing 
to report when notifying him of the date of the examination, 
time and location of it.  So he has been given more than 
reasonable opportunity to make this accommodation; simply 
put, VA has satisfied its duty to assist him with his claim.  
38 C.F.R. § 3.159(c).

Diabetes mellitus is rated under Diagnostic Code 7913.  Those 
criteria provide for a 60 percent rating if the condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent rating requires treatment 
with insulin, a restricted diet, and regulation of 
activities.  Whereas a 20 percent rating requires treatment 
with insulin, a restricted diet; or, an oral hypoglycemic 
agent and a restricted diet.  38 C.F.R. § 4.119 (2006).

As already alluded to, the veteran is contesting his initial 
rating.  In general, the degree of impairment resulting from 
a disability is a factual determination and the Board's 
primary focus in these types of cases is usually on the 
current severity of the disability.  See Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  But in Fenderson v. West, it was held that 
the rule from Francisco does not apply where, as here, the 
appellant has expressed dissatisfaction with the assignment 
of the initial rating following an initial award of service 
connection.  Rather, at the time of the initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 125-26.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).

In August 2003, the veteran's representative asserted the 
veteran is entitled to a rating higher than 20 percent 
because of his weight loss due to his restricted diet.  But 
even accepting, as true, the veteran has a restricted diet, 
this is already contemplated by his present 20 percent 
rating.  Further, weight loss is the goal of the restricted 
diet as a means, among many, of controlling the diabetes.  
This is reflected in an August 2003 VA treatment note to the 
effect that the veteran was given a 1900-calorie diet, with a 
goal of losing one pound per week.  And while it is indeed 
very commendable that he apparently has been successful in 
this endeavor, merely having to do this to treat his diabetes 
does not provide a basis for increasing his disability rating 
for this condition.

The medical and other evidence of record shows the veteran's 
diabetes is appropriately rated at the 20-percent level, and 
has remained so throughout the entire appeal period.  
38 C.F.R. § 4.7; Fenderson, 12 Vet. App. at 125-26.  
So his rating cannot be staged.  That is to say, there is no 
probative evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Neither does the evidence of record 
show any indication the veteran's diabetes has required him 
to regulate his activities, despite his contention to the 
contrary.  His VA outpatient treatment records show he was 
employed until he was laid off from his job as a warehouseman 
in October 2004.  So at least up until that point in time, he 
was able to maintain full-time employment, which is not 
consistent with any restriction on his activity.

In his NOD and other submissions, the veteran asserted that 
his diabetes had caused him to restrict his activities; he 
stated in parenthesis that he had become impotent as a result 
of his diabetes.  Thus, it appears the restriction in 
activities that he claimed was not in fact related to his 
day-to-day activities but, instead, to his inability to have 
sexual intercourse.  But as already explained, service 
connection initially was granted - though later severed, for 
his erectile dysfunction because the RO learned this 
condition was not a residual of his diabetes, rather, the 
result of a hormonal deficiency.  So even accepting that he 
is impotent, which is indeed unfortunate, this additional 
disability has not been linked to his military service - 
including most notably by way of his diabetes mellitus.  See 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  And when, as here, there is competent medical 
evidence distinguishing the extent of the veteran's 
functional impairment that is attributable to service-related 
causes, from that which is not, he cannot use this additional 
impairment to increase the rating for his disability 
at issue.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

It may well be that the examinations the veteran failed to 
report for may have revealed symptomatology that would have 
supported a higher rating.  But this is pure speculation 
since he did not report, as requested.  Hence, the Board is 
constrained to review the appeal on the evidence of record, 
and it shows his diabetes mellitus more nearly approximates a 
20 percent rating, and that it has manifested at that rate 
for the entire appeal period.  38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913.  For these reasons and bases, the 
preponderance of the evidence is against the claim for a 
higher rating, so there is no reasonable doubt to resolve in 
the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

The claim for an initial rating higher than 20 percent for 
diabetes mellitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


